                14-50381-KMS Dkt 86 Filed 06/03/19 Entered 06/03/19 11:23:22 Page 1 of 3
                                                                            0032-5G-EPIE5G-00140431-143965

                              UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF MISSISSIPPI
                                                     GULPORT DIVISION

In re: DAN M JONES JR                                                                                    Case No.: 14-50381-KMS
       TONYA C JONES
              Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
WARREN A. CUNTZ, JR., chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant
to 11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 03/07/2014.
2) The plan was confirmed on 05/21/2014.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 03/04/2019.
6) Number of months from filing or conversion to last payment: 60.
7) Number of months case was pending: 62.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 105,264.77.
10) Amount of unsecured claims discharged without full payment: 85,892.67.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:          $35,116.00
       Less amount refunded to debtor:                       $125.61
 NET RECEIPTS:                                                                 $34,990.39

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                 $1,981.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                     $2,363.19
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,344.19

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim              Claim              Claim        Principal           Interest
Name                                        Class            Scheduled          Asserted           Allowed      Paid                Paid
BELLSOUTH TELECOMMUNICATIONS INC
                               Unsecured                               NA          169.31           169.31             .00                 .00
BELMONT FINANCE                             Secured             1,633.80         1,375.15          1,633.80     1,633.80                   .00
BELMONT FINANCE LLC                         Secured                    NA              NA               NA             .00                 .00
BSI FINANCIAL SVCS                          Secured             9,555.00         9,555.00          9,555.00     9,555.00                   .00
BSI FINANCIAL SVCS                          Secured               150.00           150.00           150.00         150.00                  .00
CHASE CARD SERV                             Unsecured           2,130.00               NA               NA             .00                 .00
COASTAL CREDIT INC                          Secured             1,996.20         1,680.00          1,996.20     1,996.20                   .00
CREDIT COLLECTION SERVICES                  Unsecured             190.00               NA               NA             .00                 .00
FEDERAL LOAN SERVICING                      Unsecured          26,487.00               NA               NA             .00                 .00
FOX COLLECTION CENTER                       Unsecured             156.00           155.40           155.40             .00                 .00
FRANKLIN COLLECTION SERVICE                 Unsecured           1,984.09         1,984.09          1,984.09            .00                 .00
FRANKLIN COLLECTION SV                      Unsecured             995.00               NA               NA             .00                 .00
GARDEN PARK MEDICAL CENTE                   Unsecured           1,519.42               NA               NA             .00                 .00
Page 1 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
               14-50381-KMS Dkt 86 Filed 06/03/19 Entered 06/03/19 11:23:22 Page 2 of 3
                                                            0032-5G-EPIE5G-00140431-143965

                          UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF MISSISSIPPI
                                          GULPORT DIVISION

In re: DAN M JONES JR                                                                    Case No.: 14-50381-KMS
       TONYA C JONES
              Debtor(s)

                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                       Claim            Claim             Claim         Principal           Interest
Name                              Class        Scheduled        Asserted          Allowed       Paid                Paid
GULF COAST COMMUNITY FCU**        Secured       17,311.20      14,570.81         17,311.20     17,311.20                   .00
GULF SOUTH SURGERY CENTER         Unsecured      1,026.00              NA               NA             .00                 .00
HEALTHSPRING                      Unsecured        397.10              NA               NA             .00                 .00
HOLLOWAY CREDIT SOLUTIONS LLC     Unsecured         26.00           26.40            26.40             .00                 .00
HOLLOWAY CREDIT SOLUTIONS LLC     Unsecured        158.00          158.60           158.60             .00                 .00
HOME DEPOT/CITIBANK               Unsecured      2,025.00              NA               NA             .00                 .00
HSBC BANK                         Unsecured      2,123.00              NA               NA             .00                 .00
JC PENNEY /GE                     Unsecured        572.00              NA               NA             .00                 .00
KEESLER FEDERAL CREDIT UNION      Unsecured      6,268.06              NA               NA             .00                 .00
LOWES/GECRB                       Unsecured        660.00              NA               NA             .00                 .00
MSCB INC                          Unsecured        549.00              NA               NA             .00                 .00
MSCB INC                          Unsecured           NA               NA               NA             .00                 .00
NATIONAL CREDIT MGMT              Unsecured        449.00              NA               NA             .00                 .00
ORANGE GROVE MEDICAL SPECIALIST Unsecured          867.51              NA               NA             .00                 .00
QUANTUM3 GROUP LLC as agent for   Unsecured      1,090.35        1,090.35               .00            .00                 .00
SOUTH MISSISSIPPI COLLECTION SVC Unsecured       5,796.99        5,796.99         5,796.99             .00                 .00
TARGET CREDIT /TD BANK USA        Unsecured      2,392.00              NA               NA             .00                 .00
TRANSWORLD SYSTEMS                Unsecured        308.00              NA               NA             .00                 .00
US DEPARTMENT OF EDUCATION        Unsecured     28,223.79      28,223.79         28,223.79             .00                 .00
US SBA                            Secured       89,000.00              NA               NA             .00                 .00
VERITAS INSTRUMENT RENTAL         Unsecured         50.00              NA               NA             .00                 .00




Page 2 of 3                                                                                     UST Form 101-13-FR-S (9/1/2009)
                 14-50381-KMS Dkt 86 Filed 06/03/19 Entered 06/03/19 11:23:22 Page 3 of 3
                                                                            0032-5G-EPIE5G-00140431-143965

                              UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI
                                                   GULPORT DIVISION

In re: DAN M JONES JR                                                                                    Case No.: 14-50381-KMS
       TONYA C JONES
              Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim               Claim            Claim         Principal           Interest
Name                                      Class              Scheduled           Asserted         Allowed       Paid                Paid
WEST ASSET MANAGEMENT                     Unsecured               370.00               NA               NA             .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal           Interest
                                                                                                  Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00           .00                   .00
     Mortgage Arrearage:                                                                               .00           .00                   .00
     Debt Secured by Vehicle:                                                                    19,307.40     19,307.40                   .00
     All Other Secured:                                                                          11,338.80     11,338.80                   .00
 TOTAL SECURED:                                                                                  30,646.20     30,646.20                   .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00            .00                 .00
     Domestic Support Ongoing:                                                                          .00            .00                 .00
     All Other Priority:                                                                                .00            .00                 .00
 TOTAL PRIORITY:                                                                                        .00            .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     36,514.58             .00                 .00

 Disbursements:
       Expenses of Administration:                                                              $4,344.19
       Disbursements to Creditors:                                                             $30,646.20
 TOTAL DISBURSEMENTS:                                                                                                            $34,990.39

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:   05/31/2019                                       By:   /s/WARREN A. CUNTZ, JR.
                                                                                 Standing Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
